DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on March 30, 2020 are accepted. 

Specification
	The specification filed March 30, 2020 is accepted.

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,628,576 (hereinafter 576’ patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 1-20 of the present application correspond to elements of claims 1-20 of the 576’ patent. Claims 1-20 of the present application would have been obvious over claims 1-20 of the 576’ patent because each element of the claims of the present application is anticipated by the claims of the 576’ patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toomey et al. US 2005/0216582 A1 [hereinafter Toomey] in view of Ronda et al. US 2014/0020073 A1 [hereinafter Ronda].

As per claims 1 and 11, Toomey teaches a computer-implemented method of improved login security, the method comprising: 

processing, by the at least one processor, a login request, including capturing user credentials and browser print information associated with the login request, the browser print information comprising current login attributes and an attributes checksum [paragraphs 0059-0065]; 
validating, by the at least one processor, the login request, including analyzing one or both of the current login attributes and the attributes checksum derived based on at least one time-varying value associated with the browser print information captured during the login request, wherein the analyzing comprises assessing the browser print information for inconsistent browser attributes [paragraphs 0059-0076] including: 
flagging the login request as a potentially fraudulent login when at least one of the captured timestamp is stale, the captured timestamp is missing, the attributes checksum is invalid, and the attributes checksum is missing [paragraphs 0059-0076]. 
Toomey teaches flagging the login request as potential attack but is silent on redirecting the access attempt for a second factor authentication. 
In the same field of endeavor, Ronda teaches: 
redirecting, by the at least one processor, an access attempt that is flagged as the potentially fraudulent login to an enhanced security process, wherein the enhanced security process includes generating and sending second factor authentication [paragraphs 0045 and 0046]; and 


As per claims 2 and 12, Toomey further teaches the method wherein the current login data comprises information regarding the login request including time information (timestamp), date information, browser information, network information, device information [paragraphs 0059-0076]. 
As per claims 3 and 13, Toomey further teaches the method wherein the attributes checksum comprises a dynamic, time-varying checksum that is generated at a time the browser print is created, wherein the attributes checksum is computed as a function of the login attributes associated with the browser print created [paragraphs 0059-0076]. 
As per claims 4 and 14, Ronda further teaches the method wherein the second-factor authentication comprises initiating communication to an entity or device associated with the login request, the second factor authentication requiring further proof of the user's identity prior to granting access [paragraphs 0045-0046]. 
As per claims 5 and 15, Toomey further teaches the method further comprising: executing a Javascript collector to capture the browser print information [paragraphs 0059-0076]. 
As per claims 6 and 16, Toomey further teaches the method wherein the attributes checksum comprises a dynamic, time-varying checksum that is generated by the Javascript collector at a time the browser print is created, wherein the Javascript collector computes the attributes checksum as a function of the login attributes associated with the browser print created [paragraphs 0059-0076].
As per claims 7 and 17, Toomey further teaches the method wherein the step of processing the login request further comprises calculating the attributes 
As per claims 8 and 18, Toomey further teaches the method wherein the step of processing the login request further comprises calculating the attributes checksum using a hash generated from non-static data captured with the current login attributes [paragraphs 0059-0076].
As per claims 9 and 19, Toomey further teaches the method wherein the processing/receiving the login request further comprises calculating the attributes checksum using baseline browser attributes derived from the browser print information by means of an algorithm, wherein the algorithm comprises: calculating a timestamp from the baseline browser attributes associated with the browser print; and calculating a checksum from the baseline browser attributes associated with the browser print; wherein the calculated timestamp and checksum are calculated on the server side and compared against corresponding data, received with the login request, ostensibly calculated from the same baseline browser attributes captured on a client side at a time when the user initiated the login request [paragraphs 0059-0076].
As per claims 10 and 20, Toomey further teaches the method wherein the checksum is calculated based on at least one time-varying attribute of the baseline browser attributes [paragraphs 0059-0076].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/             Primary Examiner, Art Unit 2435